    

Via Electronic Case Filing Only

UO}

ATTORNEY &
COUNSELOR AT LAW August 26, 2019

 

Hon. Judge Gary R. Brown
100 Federal Plaza

Courtroom 840

Central Islip, NY 11722-9014

Re: Requesting Order allowing use of video camera during deposition;
John Lepper et al v. Village of Babylon et al, 2:18—cv—07011 RRM-GRB;
Hon. Judge Brown:

Plaintiff respectfully requests that Your Honor so Order this letter allowing a Sony HD
AVC HD Handycam H.2 Mega Pixels HDR-CX-JOG to be allowed into the Eastern District of
the United States, United States District Court on September 4, 2019, for the deposition of
Defendant Stephen Fellman (to begin on or about 10:00 AM) as was done in MacFarlane v,
Suffolk County et al, 2-10-cv-02877 (JFB) (ARL), D.E. 119 and MeDevitt v. Suffolk County,
2:16-cv-4164 (JFB)(AKT), see also Warren v. Castella Imports, 2-18-cv-04740 (SJF)(ARL).

We thank the Court for its kind consideration. Should Your Honor have any questions or
concerns, please do not hesitate to contact the undersigned.

 

oe: Eric P. Tosca, Esq. (via electronic case filing only)

*Please note our new Address* 135 Pinelawn Road, Suite 250s, Melville, NY 11747

Please send all mail to:
TEL: 631.450.2515 | Fax: 631.223.7377 | wee: coryhmorris.com | emai: info@coryhmorris.com

515 East Las Olas Boulevard, Suite 120 * Fort Lauderdale, FL 33301 *By appointment only*
